Exhibit 10.8

JABIL INC.

2011 EMPLOYEE STOCK PURCHASE PLAN

(As Approved by Shareholders on January 26, 2017 and Amended on July 09, 2018)

The following constitute the provisions of the 2011 Employee Stock Purchase Plan
of Jabil Inc. (the “Company”).

 

1.

Purpose. The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended.

The Plan shall also include a Non-423 Component (the “Non-423 Component”) for
employees outside the United States. Purchase rights under the Non-423 Component
will be granted in accordance with Section 13(c) of the Plan and pursuant to
rules, procedures, or sub-plans set forth by the Company so as to achieve such
tax, legal, or other objectives for employees and the Company.

 

2.

Definitions.

 

  (a)

“Affiliate” means (i) any entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the Company and (ii) any entity in
which the Company has a significant equity interest, whether now or hereafter
existing.

 

  (b)

“Board” shall mean the Board of Directors of the Company.

 

  (c)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (d)

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the
Plan.”

 

  (e)

“Common Stock” shall mean the Common Stock, .001 par value, of the Company.

 

  (f)

“Company” shall mean Jabil Inc., a Delaware corporation.

  (g)

“Compensation” shall mean all base straight time gross earnings including
payments for shift premium, commissions and overtime, incentive compensation,
incentive payments, regular bonuses and other compensation.

 

  (h)

“Designated Subsidiaries” shall mean the Subsidiaries that have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

 

  (i)

“Employee” shall mean any individual who is an employee of the Company or any
Designated Subsidiary for purposes of tax withholding under the Code and whose
customary employment with the Company or any Designated Subsidiary is at least
twenty (20) hours per week and more than five (5) months in any calendar year.
For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Board, an Officer, or a person designated in writing by
the Board or an Officer as authorized to approval a leave of absence. Where the
period of leave exceeds 90 days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated on the 91st day of such leave.

 

  (j)

“Enrollment Date” shall mean the first day of each Offering Period.

 

  (k)

“Exercise Date” shall mean the last day of each Offering Period.

 

  (l)

“Fair Market Value” shall mean the value of Common Stock determined as follows:

 

  (i)

If the Common Stock is listed on any established stock exchange, the Fair Market
Value of a Share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange (or
the exchange with the greatest volume of trading in Common Stock) on the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

  (ii)

In the absence of an established market for the Common Stock, the Board shall
determine Fair Market Value on a reasonable basis.

 

  (m)

“Offering Period” shall mean a period of approximately six months, commencing on
the first Trading Day on or after January 1 and terminating on the last Trading
Day occurring in the period ending the following June 30, or commencing on the
first Trading Day on or after July 1 and terminating on the last Trading Day



--------------------------------------------------------------------------------

  occurring in the period ending the following December 31, except that the
first Offering Period shall commence on the first Trading Day on or after
July 1, 2011, and end on the last Trading Day occurring in the period ending
December 31, 2011. The duration of Offering Periods may be changed pursuant to
Section 4 of this Plan.

 

  (n)

“Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (o)

“Plan” shall mean this 2011 Employee Stock Purchase Plan.

 

  (p)

“Purchase Price” shall mean an amount equal to 85 percent of the Fair Market
Value of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.

 

  (q)

“Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

 

  (r)

“Subsidiary” shall mean a corporation, domestic or foreign, of which not less
than 50 percent of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

  (s)

“Trading Day” shall mean a day on which United States national stock exchanges
and the National Association of Securities Dealers Automated Quotation (NASDAQ)
System are open for trading.

 

3.

Eligibility.

 

  (a)

Any person who is an Employee, as defined in Section 2(i), who has been
continuously employed by the Company or a Designated Subsidiary for at least 90
days (taking into account all of the Employee’s periods of employment) and who
shall be employed by the Company or a Designated Subsidiary on a given
Enrollment Date shall be eligible to participate in the Plan.

 

  (b)

Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan (i) if, immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent or more of the total combined
voting power or value of all classes of stock of the Company or of any
subsidiary of the Company, or (ii) which permits his or her rights to purchase
stock under all employee stock purchase plans of the Company and its
subsidiaries to accrue at a rate which exceeds 25,000 dollars’ worth of stock
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.

 

  (c)

All Employees who participate in the Plan shall have the same rights and
privileges under the Plan, except for differences that may be mandated by local
law and that are consistent with Code section 423(b)(5); provided, however, that
Employees participating in a sub-plan adopted pursuant to Section 13(c) that is
not designated to qualify under Section 423 of the Code need not have the same
rights and privileges as Employees participating in the Code Section 423 Plan.
In addition, the Board may impose restrictions on eligibility and participation
of Employees who are officers and directors to facilitate compliance with
federal or State securities laws or foreign laws.

 

4.

Offering Periods. The Plan shall be implemented by consecutive Offering Periods
until the Plan is terminated in accordance with Section 19 hereof. Subject to
the requirements of Section 19, the Board shall have the power to change the
duration of Offering Periods with respect to future offerings without
stockholder approval if such change is announced at 15 days prior to the
scheduled beginning of the first Offering Period to be affected.

 

5.

Participation.

 

  (a)

An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form (including by
electronic communication) provided by the Company and filing it with the
Company’s payroll office in accordance with procedures established by the
Company prior to fifteenth of the month preceding the applicable Enrollment
Date, unless a different time for filing the subscription agreement is set by
the Company for all eligible Employees with respect to a given Offering Period.

 

  (b)

Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10.



--------------------------------------------------------------------------------

6.

Payroll Deductions.

 

  (a)

At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding 10 percent of the Compensation which he or she
receives on each pay day during the Offering Period, and the aggregate of such
payroll deductions during the Offering Period shall not exceed 10 percent of the
participant’s Compensation during said Offering Period.

 

  (b)

All payroll deductions made for a participant shall be credited to his or her
account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

  (c)

A participant may discontinue his or her payroll deductions during the Offering
Period as provided in Section 10 hereof, or may increase or decrease the rate of
his or her payroll deductions during an Offering Period by completing and filing
(including by electronic communication) with the Company in accordance with
procedures established by the Company a new subscription agreement authorizing a
change in payroll reduction rate at any time prior to the thirtieth day
preceding the Exercise Date (or such other deadline as the Company may determine
from time to time); provided, however that a participant may not change his or
her rate of payroll deductions more than once in a given Offering Period. The
change in rate shall be effective as soon as administratively possible following
the Company’s receipt of the new subscription agreement. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10.

 

  (d)

Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased to zero percent at such time during any Offering
Period which is scheduled to end during the current calendar year (the “Current
Offering Period”) that the aggregate of all payroll deductions which were
previously used to purchase stock under the Plan in a prior Offering Period
which ended during that calendar year plus all payroll deductions accumulated
with respect to the Current Offering Period equal $25,000. Payroll deductions
shall recommence at the rate provided in such participant’s subscription
agreement at the beginning of the first Offering Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in Section 10.

 

  (e)

At the time the option is exercised, in whole or in part, or at the time some or
all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state,
foreign or other tax or social insurance withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company may, but will not be obligated to, withhold from the
participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefit attributable to sale or
early disposition of Common Stock by the Employee.

 

7.

Grant of Option.

 

  (a)

On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) up to a number of shares of the Company’s Common Stock determined by
dividing such Employee’s payroll deductions accumulated prior to such Exercise
Date and retained in the Participant’s account as of the Exercise Date by the
applicable Purchase Price; provided that in no event shall an Employee be
permitted to purchase during each Offering Period more than a number of shares
determined by dividing $12,500 by the fair market value of a share of the
Company’s Common Stock on the Enrollment Date, and provided further that such
purchase shall be subject to the limitations set forth in Section 3(b) and 12
hereof. Exercise of the option shall occur as provided in Section 8 and shall
expire on the last day of the Offering Period.

 

  (b)

Options may be granted under the Plan from time to time in substitution for
stock options held by employees of another corporation who become, or who became
prior to the effective date of the Plan, Employees of the Company or a
Designated Subsidiary as a result of a merger or consolidation of such other
corporation with the Company, or the acquisition by the Company or a Designated
Subsidiary of all or a portion of the assets of such other corporation, or the
acquisition by the Company or a Designated Subsidiary of stock of such other
corporation with the result that such other corporation becomes a Designated
Subsidiary.

 

8.

Exercise of Option. A participant’s option for the purchase of shares will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares will be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Offering Period. Any other monies left over in a participant’s account after the
Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

9.

Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the



--------------------------------------------------------------------------------

  Company shall arrange the transfer of the shares purchased upon exercise of
each participant’s option in electronic form to a broker designated by the
participant, or, in the discretion of the Company, the delivery to the
participant of a certificate representing such shares.

 

10.

Discontinuance of Payroll Deductions; Termination of Employment.

 

  (a)

A participant may discontinue his or her payroll deductions during an Offering
Period by giving written or electronic notice to the Company in the form
provided by the Company at any time prior to the thirtieth day preceding the
Exercise Date (or such other deadline as the Company may determine from time to
time). The discontinuance shall be effective as soon as administratively
possible following the Company’s receipt of the notice of discontinuance.
Although no further payroll deductions for the purchase of shares will be made
during the Offering Period, all of the participant’s payroll deductions credited
to his or her account prior to the discontinuance will be applied to the
purchase of shares in accordance with Section 8. If a participant discontinues
his or her payroll deductions during an Offering Period, payroll deductions will
not resume at the beginning of the succeeding Offering Period unless the
participant delivers to the Company a new subscription agreement.

 

  (b)

Upon a participant’s ceasing to be an Employee for any reason or upon
termination of a participant’s employment relationship (as described in
Section 2(i)), the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to exercise the option will be
returned to such participant or, in the case of his or her death, to the
participant’s estate, and such participant’s option will be automatically
terminated.

 

  (c)

In the event an Employee fails to remain an Employee for at least 20 hours per
week during an Offering Period in which the Employee is a participant, he or she
will be deemed to have elected to discontinue payroll deductions.

 

  (d)

A participant’s discontinuance of payroll deductions during an Offering Period
will not have any effect upon his or her eligibility to participate in any
similar plan which may hereafter be adopted by the Company or in succeeding
Offering Periods which commence after the termination of the Offering Period
during which the participant discontinues payroll deductions.

 

11.

Interest. No interest shall accrue on the payroll deductions of a participant in
the Plan.

 

12.

Stock.

 

  (a)

The maximum number of shares of the Company’s Common Stock that may be made
available for sale under the Plan is 12,000,000, subject to adjustment upon
changes in capitalization of the Company as provided in Section 17. If on a
given Exercise Date, the number of shares with respect to which options are to
be exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

  (b)

The participant will have no interest or voting right in shares covered by his
option until such option has been exercised.

 

  (c)

Shares to be delivered to a participant under the Plan will be registered in the
name of the participant.

 

13.

Administration.

 

  (a)

The Plan shall be administered by the Board or the Committee. The Board or the
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan, and to provide or permit
any notice or other communication required or authorized by the Plan in either
written or electronic form. Except as otherwise provided in the Plan, the
Committee may delegate such of its administrative responsibilities as it deems
appropriate provided such delegation is in writing. Every finding, decision and
determination made by the Board or the Committee shall, to the full extent
permitted by law, be final and binding upon all parties. Members of the Board
who are eligible Employees are permitted to participate in the Plan, provided
that:

 

  (i)

Members of the Board who are eligible to participate in the Plan may not vote on
any matter affecting the administration of the Plan or the grant of any option
pursuant to the Plan.

 

  (ii)

No member of the Board who is eligible to participate in the Plan may be a
member of the Committee.

 

  (b)

Notwithstanding the provisions of Subsection (a) of this Section 13, in the
event that Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor provision (“Rule 16b-3”) provides
specific requirements for the administrators of plans of this type, the Plan
shall be only administered by such a body and in such a manner as shall comply
with the applicable requirements of Rule 16b-3.



--------------------------------------------------------------------------------

  (c)

Notwithstanding any provision to the contrary in this Plan other than
Section 12(a), the Company may adopt rules or procedures relating to the
operation and administration of the Non-423 Component to accommodate the
specific requirements of local laws and procedures for jurisdictions outside of
the United States. Without limiting the generality of the foregoing, the Company
is specifically authorized to adopt rules, procedures and sub-plans, which, for
purposes of the Non-423 Component, may be outside the scope of Section 423 of
the Code, regarding, without limitation, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold payroll deductions and shares of Common Stock,
payment of interest, conversion of local currency, obligations to pay payroll
tax, determination of beneficiary designation requirements, withholding
procedures and handling of delivery of shares of Common Stock, which may vary
according to local requirements. Further, the Company is specifically authorized
to adopt rules and procedures regarding the eligibility of employees to
participate in the Non-423 Component and to identify and designate Affiliates
from time to time as eligible to participate in the Non-423 Component.

 

14.

Transferability. Neither payroll deductions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.

 

15.

Use of Funds. All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such payroll deductions.

 

16.

Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, and the number of shares purchased.

 

17.

Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset Sale or
Change of Control.

 

  (a)

Changes in Capitalization. Subject to any required action by the stockholders of
the Company, the Reserves as well as the price per share of Common Stock covered
by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration”. Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

  (b)

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board.

 

  (c)

Merger or Asset Sale. In the event of a proposed sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board deter mines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Period then in progress by setting a new
Exercise Date (the “New Exercise Date”) or to cancel each outstanding right to
purchase and refund all sums collected from participants during the Offering
Period then in progress. If the Board shortens the Offering Period then in
progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each participant in writing, at least 10
business days prior to the New Exercise Date, that the Exercise Date for his
option has been changed to the New Exercise Date and that his option will be
exercised automatically on the New Exercise Date. For purposes of this Section,
an option granted under the Plan shall be deemed to be assumed if, following the
sale of assets or merger, the option confers the right to purchase, for each
share of option stock subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of Common Stock
for each share of Common Stock held on the effective date of the transaction
(and if such holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if such consideration received in the
sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock and the
sale of assets or merger.



--------------------------------------------------------------------------------

18.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event the Company
effects one or more reorganizations, recapitalization, rights offerings or other
increases or reductions of shares of its outstanding Common Stock, and in the
event of the Company being consolidated with or merged into any other
corporation.

 

19.

Amendment or Termination.

 

  (a)

The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. The Committee may at any time and for any reason
amend the Plan so long as such action complies with applicable law, except that
any Plan amendment to be presented to the stockholders for approval shall first
be approved by the Board. In addition, the principal human resources officer of
the Company may amend the Plan (i) to maintain qualification of the Plan (or any
component thereof) under Code Section 423 or (ii) to make technical,
administrative or editorial Plan amendments provided that such technical,
administrative or editorial changes do not materially increase the cost to the
Company of maintaining the Plan. Except as provided in Section 17, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors on any Exercise Date if the
Board determines that the termination of the Plan is in the best interests of
the Company and its stockholders. Except as provided in Section 17, no amendment
may make any change in any option theretofore granted which adversely affects
the rights of any participant. To the extent necessary to comply with Rule 16b3
under the Securities Exchange Act of 1934, as amended, or under Section 423 of
the Code (or any successor rule or provision or any other applicable law or
regulation), the Company shall obtain stockholder approval in such a manner and
to such a degree as required.

 

  (b)

Without stockholder consent and without regard to whether any participant rights
may be considered to have been “adversely affected,” the Board (or the
Committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or the Committee) determines in its sole discretion advisable which are
consistent with the Plan.

 

20.

Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

21.

Conditions Upon Issuance of Shares. Shares shall not be issued with respect to
an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.

Term of Plan. The Plan shall become effective upon the approval by the
stockholders of the Company. It shall continue in effect until it is terminated
under Section 19.

 

23.

Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.